Case: 3:20-mj-O0067-RAM-RM Document #: 1-1 Filed: 10/09/20 Page 1of3

4 Adm, 0007

AFFIDAVIT

I, Nicholas Robichaux, being duly sworn, state the following:

l.

lama Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF) and have been so employed since November 2015. I am a graduate of the Criminal
Investigator Training Program and ATF Special Agent Basic Training at the Federal Law
Enforcement Training Center (FLETC) in Glynco, GA. I am assigned to the Miami Field
Division, where my responsibilities include the investigation of criminal violations relating to
firearms, explosives, arson, violent crime, criminal street gangs, and narcotics offenses. Asa =
federal agent, I am authorized to investigate violations of the laws of the United States and am a
law enforcement officer with authority to execute warrants issued under the authority of the S
United States. !

Ls

rT
}

£60 OT

Cece Ul

Title 21, United States Code, Section 841(a)(1) states that it shall be unlawful for any person

knowingly or intentionally to manufacture, distribute, dispense, or possess with intent to vs)
manufacture, distribute, or dispense, a controlled substance. =

AP
a)

Title 14, Virgin Islands Code, Section 2253(a) states that whoever, unless otherwise authorized 4

by law, has, possesses, bears, transports or carries either, actually or constructively, openly or
concealed any firearm, as defined in Title 23, section 451(d) of this code, loaded or unloaded,
may be arrested without a warrant.

Title 14, Virgin Islands Code, Section 2256(a) states that it is unlawful for any person who is not
the holder of a valid firearms license for the same firearm gauge or caliber ammunition of the
firearm indicated on such license; and who possesses, sells, purchases, manufactures, advertises
for sale, or uses any firearm ammunition.

This affidavit is in support of a complaint charging Kahlid BLYDEN (hereinafter BLYDEN)
with violations of Title 21, United States Code, Section 841(a)(1), Title 14 Virgin Islands Code,
Section 2253(a), and Title 14, Virgin Islands Code, Section 2256(a). The information set forth in
this affidavit is not intended to detail each and every fact and circumstance of the investigation or
all information known to me and other law enforcement investigators. Rather, this affidavit
serves to establish probable cause for the arrest of BLYDEN.

On August 21, 2020, Virgin Islands Police Department (VIPD) Police Officer Lisa Herbert was
patrolling the area of Rosa’s Place Restaurant and Bar near Charlotte Amalie. Officer Herbert
1
Case: 3:20-mj-O0067-RAM-RM Document #: 1-1 Filed: 10/09/20 Page 2 of 3

10.

11.

12.

came upon an automobile accident involving two vehicles. The driver of one of the vehicles was
identified as Kahlid BLYDEN. BLYDEN was operating a 2008 Chevrolet Cobalt.

While standing near the Chevrolet Cobalt, Officer Herbert smelled a strong odor of marijuana
coming from inside the vehicle. Officer Herbert also observed a blue backpack on the front
driver side floorboard, which was covering the gas and brake pedals. Based on the strong odor
of marijuana coming from inside vehicle, Officer Herbert conducted a search of the vehicle.

Officer Herbert opened the driver side front door and upon lifting up the blue backpack,
observed a clear plastic bag containing a green leafy substance. Officer Herbert then unzipped
the blue backpack and observed a large clear plastic bag containing a large amount of a green
leafy substance. The green leafy substance was later tested and confirmed to be marijuana.

Officer Herbert advised BLYDEN that he was under arrest and BLYDEN immediately fled on
foot. Following a brief foot pursuit and a physical struggle, BLYDEN was taken into custody.

After BLYDEN was secured, a search of the Chevrolet Cobalt continued. Inside the vehicle,
officers located the following:

e American Tactical Imports, Omni Hybrid, .223 caliber pistol, serial number NS230342,
which was loaded with one round in the chamber and a magazine containing thirty (30)
rounds

e One box of ammunition containing twenty five (25) 9mm rounds

e 15.6 ounces of marijuana

e 16 small clear plastic bags commonly used to distribute illegal narcotics

VIPD Firearms Supervisor Bernard Burke queried the Firearm Registry for the Virgin Islands
Police Department and confirmed that there was no record of BLYDEN having a license to
possess a firearm or ammunition.

Based on these facts, I believe that violations of Title 21, United States Code, Section 841(a)(1),
Title 14, Virgin Islands Code, Section 2253(a), and Title 14, Virgin Islands Code, Section
2256(a) have been committed by BLYDEN.
Case: 3:20-mj-O0067-RAM-RM Document #: 1-1 Filed: 10/09/20 Page 3 of 3

13. I declare under penalty of perjury that the statements above are true and correct to the best of my

knowledge and belief.

Sworn and subscribed to before me
October 5 , 2020

Ruth Miller |

United States Magistrate Judge
District of the Virgin Islands

Special Agent Nicholas Robichaux
United States Department of Justice
Bureau of Alcohol, Tobacco,
Firearms & Explosives

COT bS-1Aanp.cey

(e650

PEW Oe

Lh
ora
He
